Citation Nr: 1129382	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  04-37 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1966 to May 1968 and from November 1970 to April 1973.  He also has unverified service in the United States Army Reserves.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The Veteran and his spouse testified at a Travel Board hearing before a Veterans Law Judge in June 2007.  A transcript of that hearing is of record and has been associated with the claims file.  The Veterans Law Judge who held that hearing is no longer employed with the Board.  The Veteran was offered the opportunity to testify at another hearing declined to do so. 

The December 2007, the Board denied entitlement to service connection for posttraumatic stress disorder.  The Veteran appealed that denial to the U.S. Court of Appeals for Veterans Claims (CAVC), which in a November 2008 Order vacated the Board's decision and remanded the case for readjudication.  The Board remanded the claim to the RO/AMC in January 2009 and denied the appeal in a June 2010 decision.  The Veteran again appeal the denial to the CAVC, which in a February 2011 Order vacated the portion of the Board's decision that limited the Veteran's claim as one for entitlement to service connection for posttraumatic stress disorder rather than a broader claim for entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder and depression, and remanded that portion of the claim only.  

The claims file reflects that further RO action is warranted on that aspect of the claim even though such will, regrettably, further delay an appellate decision on those issues.  Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim has previous been characterized as entitlement to service connection for posttraumatic stress disorder (PTSD).  The United States Court of Appeals for Veterans Claims has held that claims of entitlement to service connection for PTSD encompass claims of entitlement to service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Therefore, in accordance with Clemons, and with the February 2011 Order, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder.  

The Board finds that additional development is necessary with respect to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD.  Accordingly, further appellate review will be deferred and the claim is remanded to the RO/AMC for further action as described below.

To date, the RO has not adjudicated the Veteran's claim so broadly as to incorporate psychiatric diagnoses other than PTSD, which includes the need for a VA examination to determine the nature of the disability and to provide a medical opinion on whether his condition is etiologically related to any aspect of his active service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Accordingly, this claim must be remanded for a comprehensive VA examination to determine the nature and etiology of any and all acquired psychiatric disorders, other than posttraumatic stress disorder. 

In order to give the appellant every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain updated VA treatment records, as well as take any appropriate action to obtain pertinent treatment records from any other providers who may have provided treatment for any psychiatric disability other than PTSD.  If the Veteran indicates that he has received any treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.  In addition, the Veteran should be notified of the status of each of his claim, specifically the recharacterization of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD.  

2.  Thereafter, the RO/AMC should schedule the Veteran for a comprehensive VA psychiatric examination.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished and all findings reported in detail.  The examiner should identify any psychiatric disorders currently demonstrated by the Veteran other than posttraumatic stress disorder and explain how the diagnostic criteria under the DSM-IV supports the diagnosis or diagnoses.  The examiner should then provide any opinion as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that any identified current psychiatric disorder (other than PTSD) began in order is related to active military service.  

A complete rationale for each opinion offered must be included in the report and an explanation of the principles involved would be of considerable assistance to the Board.  Specifically, that rationale should explain the extent to which the opinion is based on medical principles and the extent to which it is based on the history provided by the Veteran.

3.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  If the benefits sought are not granted the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

